  Case 1:20-cv-01590-RPK-RLM Document 52 Filed 04/17/20 Page 1 of 4 PageID #: 834



RICHARD D. EMERY
                          EMERY CELLI BRINCKERHOFF & ABADY LLP                                  DIANE L. HOUK
ANDREW G. CELLI, JR.
MATTHEW D. BRINCKERHOFF                         ATTORNEYS AT LAW                             EMMA L. FREEMAN
JONATHAN S. ABADY                    600 FIFTH AVENUE AT ROCKEFELLER CENTER                     DAVID BERMAN
EARL S. WARD                                        10TH FLOOR                                 HARVEY PRAGER
                                            NEW YORK, NEW YORK 10020
ILANN M. MAAZEL                                                                               SCOUT KATOVICH
HAL R. LIEBERMAN                                                                               NICK BOURLAND
                                               TEL: (212) 763-5000
DANIEL J. KORNSTEIN                                                                         ANDREW K. JONDAHL
                                               FAX: (212) 763-5001
O. ANDREW F. WILSON                                                                            ANANDA BURRA
                                                www.ecbalaw.com
ELIZABETH S. SAYLOR                                                                               MAX SELVER
KATHERINE ROSENFELD
DEBRA L. GREENBERGER
ZOE SALZMAN
SAM SHAPIRO



                                                             April 17, 2020

    Hon. Rachel P. Kovner
    United States District Judge
    United States District Court
    Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, New York 11201

            Re:      Hassan Chunn et al. v. Warden Derek Edge, 20 Civ. 1590

    Dear Judge Kovner:

            Along with the Cardozo Civil Rights Clinic, and Alexander A. Reinert, we represent
    Petitioners in the above the above-referenced case. In advance of today’s 1:00 pm
    teleconference, Petitioners submit this letter concerning the parameters of Dr. Venters’ Rule 34
    inspection of the Metropolitan Detention Center next week.

    I. Duration

             Petitioners’ counsel have conducted numerous Rule 34 inspections of prisons and jails,
    which have typically lasted a full day or multiple full days. We recognize the need for a
    durational limitation here given current circumstances, and while Dr. Venters will not stay in the
    facility any longer than necessary to conduct a proper inspection, two hours would not provide
    adequate time for him to inspect MDC. Petitioners are aware of no authority requiring such a
    stringent durational limit on a Rule 34 inspection of a correctional facility. Cf. Gumm v. Sellers,
    No. 5 15-CV-00041, 2017 WL 5885315, at *1 (M.D. Ga. Oct. 20, 2017) (ordering Defendants to
    permit Plaintiff’s expert to inspect prison unit for nine hours).

    II. Date and Time

            Petitioners have requested an inspection date during the early part of next week in order
    to give Dr. Venters adequate time to produce a report in advance of the April 28, 2020 filing
    deadline for Petitioners’ preliminary injunction motion. As we understand from Respondent,
    there are certain days of the week (Tuesday and Thursday not being among them) that provide
    greater challenges for Respondent because of movement within the facility. Therefore,
Case 1:20-cv-01590-RPK-RLM Document 52 Filed 04/17/20 Page 2 of 4 PageID #: 835
 EMERY CELLI BRINCKERHOFF & ABADY LLP
 Page 2

 Petitioners request that the tour be conducted on Tuesday. Dr. Venters has already submitted his
 security clearance form and our understanding from past experience is that clearance can be
 obtained quickly.

 III. Locations

        The parties agree that the following areas should be inspected by Dr. Venters: (1) one
 housing unit not under quarantine or isolation; (2) the intake unit; and (3) one quarantine unit.
 The parties also agree that Dr. Venters should inspect (4) one isolation unit, although Petitioners
 request that it specifically be K84 and Respondent does not specify.

         Petitioners request that Dr. Venters inspect K84 because we understand that the MDC is
 using on Unit K84 as the primary isolation unit for symptomatic people, and the MDC has
 placed individuals diagnosed with COVID-19 on Unit K84 For this reason, it is critical that Dr.
 Venters personally see this isolation unit and evaluate conditions for isolation and treatment in
 real time.

          In order to assess the MDC’s overall ability to provide medical care to Petitioners during
 this pandemic, Dr. Venters must inspect the Health Services Offices and Exam Rooms, which
 are the medical areas not located on housing units (item 7 on the Petitioners’ list). Petitioners
 allege that: the MDC lacks adequate medical infrastructure to address the spread of infectious
 disease and treat the people most vulnerable to COVID-19 (Pet. ¶ 58); the MDC lacks
 specialized equipment necessary to treat people who contract COVID-19 (Pet. ¶ 83); and that the
 MDC’s available spaces for treatment and convalescence are inadequate (Pet. ¶ 80). Dr. Venters
 needs to view and evaluate the medical areas of the facility, both with respect to their current
 usage and future capacity. The Government suggests that Dr. Venters should be limited to
 viewing clinical areas where patients are currently being treated. But that position assumes that
 current treatment spaces are adequate, and also ignores that as the pandemic expands within the
 facility, the MDC will need more clinical space, and increased capacity in treatment spaces
 outside the housing units. If the MDC lacks additional clinical space available beyond the
 housing units, or if that space is insufficiently equipped or inadequate, those facts are relevant to
 Dr. Venters’ evaluation of the facility’s preparedness to treat people like Petitioners who may be
 sickened by COVID-19.

         With respect to the SHU, we understand that the MDC has placed some people who are
 symptomatic in SHU and thus the conditions there are relevant. Judge Torres herself visited the
 SHU during her inspection in 2019, and spoke to each person confined there. Counsel for
 Petitioners has previously visited clients in the MDC SHU, and has also inspected the SHU
 portions of other prisons and jails. The security in SHU is the highest in the facility, because
 each person is individually confined in a cell, thus any security issues are in fact lessened in the
 SHU vis-à-vis more open units. People in the SHU exist in the most restricted and confined
 conditions in the MDC, and absent the ability to inspect these conditions, Dr. Venters cannot
 reasonably assess the facility’s conditions.

         Finally, with respect to the Kitchen, we have received reports that people preparing food
 in the facility have shown symptoms of COVID-19, and that the sanitation conditions for food
Case 1:20-cv-01590-RPK-RLM Document 52 Filed 04/17/20 Page 3 of 4 PageID #: 836
 EMERY CELLI BRINCKERHOFF & ABADY LLP
 Page 3

 preparation are inadequate (for example in terms of PPE). Dr. Venters should be permitted to
 see for himself how food is being handled and prepared, and conditions for workers therein.

 IV. Conversations with Incarcerated People

         The Court’s April 15, 2020 Order directed the parties to attempt to reach agreement on
 the “protocol for such conversations.” Here, Respondent asks that the Court prohibit Dr. Venters
 from speaking to individuals during his inspection. For the reasons addressed fully during the
 April 13, 2020 teleconference, it is critical for Dr. Venters to be able to speak with these
 individuals during the inspection.

          Petitioners’ proposed protocol, that Dr. Venters be permitted to conduct brief cell-side
 interviews and interviews with incarcerated people who may be working or moving about the
 facility, as Judge Torres did during last year’s blackout at MDC, is necessary for Dr. Venters to
 properly understand and evaluate the facility’s COVID-19 response. See United States v.
 Segura-Genao, 1:18-Cr-00219, ECF No. 83. To the extent feasible, these interviews should be
 confidential, so that these individuals feel they can speak freely about medical concerns with Dr.
 Venters and to avoid concerns they may have about retaliation based on what they tell him. See
 Gumm, 2017 WL 5885315, at *1.

          Respondent’s only proffered objection is that they would like to personally listen to Dr.
 Venters’ interviews in order to confirm that he is later accurately representing his conversations
 in his report. Dr. Venters is a highly reputable, longtime public servant and physician who has
 worked in correctional settings and non-profit organizations; he should be trusted to truthfully
 report to the Court what people tell him in these conversations.

 V.     Participants from Petitioners’ Side

         Respondent objects to allowing Deirdre von Dornum, Attorney-in-Chief of the Federal
 Defenders in the Eastern District, to participate in the inspection because she is not counsel of
 record in this case. Ms. von Dornum’s participation is critical, in order to address concerns
 about speaking with clients who are represented by criminal counsel, as the parties discussed
 with the Court and as the Court noted in its April 15, 20202 Order. Ms. von Dornum also has
 deep knowledge of the MDC, has toured the facility previously, and can assist Dr. Venters,
 especially given that he will not be permitted to speak with staff during the inspection.

 VI.    Hand Sanitizer

         Respondent objects to allowing Petitioners’ counsel and Dr. Venters to bring with them
 hand sanitizer for personal use during the tour because it contains alcohol. Counsel and Dr.
 Venters do not plan to bring in great quantities of hand sanitizer and they should be trusted as
 officers of the Court and a medical professional, respectively, not to distribute it to individuals
 within the MDC in contravention of the facility’s rules. Respondent also notes that non-alcohol
 based hand sanitizer is available in certain locations. However, the CDC only recommends
 alcohol-based hand sanitizer as effective against the coronavirus. See
 https://www.cdc.gov/coronavirus/2019-ncov/hcp/hand-hygiene.html. See also, Valentine v.
Case 1:20-cv-01590-RPK-RLM Document 52 Filed 04/17/20 Page 4 of 4 PageID #: 837
 EMERY CELLI BRINCKERHOFF & ABADY LLP
 Page 4

 Collier, 20-CV-1115 (S.D. Tx April 16, 2020) Order, ECF No. 40 (granting preliminary
 injunction requiring, inter alia, Texas prison to provide alcohol-based hand sanitizer)


                                                    Respectfully Submitted,
                                                           /s
                                                    Katherine Rosenfeld

 cc:    All Counsel (via ECF)
